Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered April 16, 1998, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*666The defendant’s arguments regarding alleged prosecutorial misconduct during summation are without merit. The challenged remarks constituted fair comment on the evidence (see People v Ashwal, 39 NY2d 105 [1976]), were responsive to arguments presented in the defense counsel’s summation (see People v Galloway, 54 NY2d 396 [1981]; People v Baker, 251 AD2d 592 [1998]), or were harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]). Schmidt, J.P., Santucci, Rivera and Dillon, JJ., concur.